DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-15 are objected to because of the following informalities: typo.  
Claims 12-15 are medium claims which depend on independent medium claim 11, but recite “The method of claim 11”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 (system) 6 (method), 11 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (system) 5 (method) , U.S. Patent No. 11095696 B2
17374778(present application)
 US 11095696 B2 (Parent Patent)
1,  A system for sharing digital contents on a social networking platform, the system comprising: 
a network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program; 
wherein at least one of the plurality computers has a user interface; 
wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: 
prompt a user on the user interface to create at least one picture or video, wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, 
wherein the location data is uploaded to a database of the network and tagged to a profile of the user; 
search for additional pictures or videos that have similar location data as the at least one picture or video; 




share, without disclosing the user’s proper name, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user; 

receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; 

display the at least one picture or video of the third party users on a screen based on the entered search criteria. 

1. A system for sharing digital contents on a social networking platform, the system comprising: 
a  network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program; 
wherein at least one of the plurality computers has a user interface; 
wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: 

prompt a first user on the user interface to create at least one picture or video, wherein the at least one picture or video comprises first location data, 



wherein the first location data is unloaded to a database and tagged to a profile of the first user; 
automatically search for additional pictures or videos that have similar location data as the at least one picture or video; 
display the additional pictures or videos on a map, wherein the map is displayed on a screen with icons representing the additional pictures or videos based on the respective location data; 

share, without disclosing the first user's proper name, activities done by the first user on a particular day by chronologically listing a plurality of digital contents of the first user on the screen displaying the map; 
receive an entered search criteria on a search box on the screen by the first user to request viewing at least one picture or video created by at least one third party user within the database; 

display the at least one picture or video of the at least one third party user on the map based on the entered search criteria; 

receive second location data associated with the at least one third party user; compare the second location data to a current location of the first user; determine whether the second location data is near the current location of the first user, wherein when the second location data is near the current location, a local advertisement is selected and displayed on the same screen displaying the map, and when the second location data is not near the current location of the first user, a national advertisement is selected and displayed on the same screen displaying the map.
Claim 6 (method)
Claim 11 (medium)
Claim 5 (method)

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5 of Patent no.11095696 are narrower than and includes all of the features of claims 1, 6 and 11 of the present application.  
Claims 1 (system) 6 (method), 11 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (system) 6 (method) , U.S. Patent No. 10362073
17374778(present application)
 US 10362073 B2 (Parent Patent)
In regard to claim 1,  A system for sharing digital contents on a social networking platform, the system comprising: 
a network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program; 
wherein at least one of the plurality computers has a user interface; wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: 
prompt a user on the user interface to create at least one picture or video, wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, wherein the location data is uploaded to a database of the network and tagged to a profile of the user; 
search for additional pictures or videos that have similar location data as the at least one picture or video; 
share, without disclosing the user’s proper name, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user; 
receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; 
display the at least one picture or video of the third party users on a screen based on the entered search criteria. 






Claim 6 (method)
Claim 11 (medium)
1. A system for sharing digital contents on a social networking platform, the system comprising: 

a computer with a user interface having an executable program comprising machine-readable code which, when executed, causes the computer to: 








prompt a user on the user interface to create at least one picture or video, wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, wherein the location data is unloaded to a database and tagged to a profile of the user; 

search for additional pictures or videos that have similar location data as the at least one picture or video; 
share, without disclosing the user's proper name, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user; 
receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; 
display the at least one picture or video of the third party users on a screen based on the entered search criteria; 

obtain location information of the at least one picture or video of the third party users and a current location of the user; compare the obtained location information of the at least one picture or video from the third party users to the current location of the user; and select and display at least one advertisement based on the comparison.
Claim 6 (method)


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 of Patent no. 10362073  are narrower than and includes all of the features of claims 1, 6, 11 of the present application.  

Claims 1 (system) 6 (method), 11 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (system)  U.S. Patent No. 9769224 B2
17374778(present application)
 US 9769224 B2 (Parent Patent)
In regard to claim 1,  A system for sharing digital contents on a social networking platform, the system comprising: 
a network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program;  wherein at least one of the plurality computers has a user interface; wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: 
prompt a user on the user interface to create at least one picture or video, wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, wherein the location data is uploaded to a database of the network and tagged to a profile of the user; 




search for additional pictures or videos that have similar location data as the at least one picture or video; 
share, without disclosing the user’s proper name, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user;  
receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; 
display the at least one picture or video of the third party users on a screen based on the entered search criteria. 
Claim 6 (method)
Claim 11 (medium)
In regard to claim 1,  A system for sharing digital contents on a social networking platform, the system comprising: 
a network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program; 
wherein at least one of the plurality computers has a user interface; wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: 
prompt a user on the user interface to create at least one picture or video, wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, wherein the location data is uploaded to a database of the network and tagged to a profile of the user; 
search for additional pictures or videos that have similar location data as the at least one picture or video; 
share, without disclosing the user’s proper name, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user; 
receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; 
display the at least one picture or video of the third party users on a screen based on the entered search criteria. 






Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent no.11095696 is narrower than and includes all of the features of claims 1, 6, 1  of the present application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lehtiniemi et al. (hereinafter Lehtiniemi) US 2014/0019867 in view of Gupta US 2011/0260860 A1
In regard to claim 1,  Lehtiniemi disclose A system for sharing digital contents on a social networking platform, ([0023]-[0025]  a system 100 of Fig. 1, of sharing media contents in group communications) the system comprising: 
a network configured to connect a plurality of computers, the network configured to provide at least one of the plurality computers with an executable program; (Fig. 1, [0024]-[0025] [0046]  101a-101n  a network with users’ computers)
wherein at least one of the plurality computers has a user interface; (Fig. 1, [0009] [0024]-[0025] [0046]  101a-101n  a network with users’ computers, the user computer has user interface)
wherein the executable program comprising machine-readable code which, after being provided to the at least one of the plurality computers and when executed, causes the at least one of the plurality computers to: (Fig. 1, [0106][0115] code to perform on the computers)
prompt a user on the user interface to create at least one picture or video, ([0067][0075] [0076][0079] Fig. 6,  receive a request to register a user profile, create the pictures, video, etc. on the user interface which based on the input received) wherein the at least one picture or the video comprises location data; ([0024]-[0026]  the location information related to the picture, video, etc.)
wherein the at least one picture or the video comprises location data comprising a location of a place that the at least one picture or video was created, ([0024]-[0028] location information of the pictures, video, created) 
wherein the location data is uploaded to a database of the network and tagged to a profile of the user; ([0024]-[0028][0042] [0047]-[0051][0057] [0063][0064][0076] media update to a database with location information and relate the metadata to the user profile associated with the user account ID) 
search for additional pictures or videos that have similar location data as the at least one picture or video; ([0056]-[0058][0065] [0085]  search media items based on a physical proximity criterion of the one or more media items, etc.) 
share, activities done by the user on a particular day by chronologically listing a plurality of digital contents of the user; ([0023]-[0028][0036]-[0039][0044]-[0048][0101]-[0102]  share contents of the user corresponding to user activities with sequential order based on date/time of content creation, etc.)
receive an entered search criteria on the user interface by the user to request viewing at least one picture or video created by third party users within the database; ([0023]-[0024][0042][0043] [0051] [0076]content searching by entering keyword by the user to request contents with other users or service providers) 
display the at least one picture or video of the third party users on a screen based on the entered search criteria. ([0023]-[0024][0042][0043] [0051] [0076]-[0079] display contents on the ser interface based on searching from the user) 
But Lehtiniemi fail to explicitly disclose “share, without disclosing the user’s proper name, contents”
Gupta disclose share, without disclosing the user’s proper name, contents. ([0049] [0075][0080] [0105] [0207] anonymous check box is used to create anonymity when sharing contents) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made was made to incorporate Gupta’s sharing without disclose user’s identity into Lehtiniemi’s invention as they are related to the same field endeavor of sharing and recommending contents. The motivation to combine these arts, as proposed above, at least because Gupta’s sharing without disclose user’s identity would help to provide more digital contents with user identity flexibility to Lehtiniemi’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made was made that sharing without disclose user’s identity would help to improve user experience sharing the content without disclosing his/her own identify.
In regard to claim 2, Lehtiniemi and Gupta disclose The system of claim 1, the rejection is incorporated herein.
Lehtiniemi disclose wherein the location data includes a location of the user. ([0025]-[0027][0038] GPS location coordinates are determined and collected or user entered)
In regard to claim 3, Lehtiniemi and Gupta disclose The system of claim 1, the rejection is incorporated herein.
Lehtiniemi disclose wherein the location data includes a past or future location of the user. ([0024]-[0028][0037][0038] [0044] “I will be there” which refer to future location, “I also been there” refer to past location of the user) 
In regard to claim 4, Lehtiniemi and Gupta disclose The system of claim 1, the rejection is incorporated herein.
Lehtiniemi disclose wherein the location data includes GPS or address coordinates of a current location of the user or a location or address input by the user. ([0025]-[0027][0037][0038][0044] GPS location coordinates are determined and collected or user locaton entered.)
In regard to claim 5, Lehtiniemi and Gupta disclose The system of claim 1, the rejection is incorporated herein.
But Lehtiniemi fail to explicitly disclose “wherein the executable program is configured to cause the at least one of the plurality computers to prompt the user to designate the at least one picture or video as public or private.”
Gupta disclose wherein the executable program is configured to cause the at least one of the plurality computers to prompt the user to designate the at least one picture or video as public or private. ([0105]-[0106] [0110][0167] [0206][0207] create private or public setting when create the group) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made was made to incorporate Gupta’s public or private group creation into Lehtiniemi’s invention as they are related to the same field endeavor of sharing and recommending contents. The motivation to combine these arts, as proposed above, at least because Gupta’s public or private group creation would help to share digital contents based on user’s desire to Lehtiniemi’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made was made that sharing digital contents based on user’s desire would help to improve user experience sharing the content.
In regard to claims, claims 6-10 are method claims corresponding to the system claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.
In regard to claims, claims 6-10 are method claims corresponding to the system claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20090158200 A1 	2009-06-18 		PALAHNUK et al.
INTEGRATED GRAPHICAL USER INTERFACE AND SYSTEM WITH FOCUSING
PALAHNUK et al. disclose An integrated web-based communications/calendar/organizational/entertainment system provides a user interface to provide the most pertinent data to a user at any time by organizing the data into strips of content organized according to four broad contexts of who, what, when, and where. The user interface focuses information displayed by the interface by automatically adjusting the content displayed by each strip based on a user selection in any one strip...see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143